Name: 2006/274/EC: Commission Decision of 6 April 2006 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 2006/254/EC (notified under document number C(2006) 1556) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  international trade;  Europe;  means of agricultural production;  agricultural policy
 Date Published: 2006-04-07; 2007-05-08

 7.4.2006 EN Official Journal of the European Union L 99/36 COMMISSION DECISION of 6 April 2006 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 2006/254/EC (notified under document number C(2006) 1556) (Text with EEA relevance) (2006/274/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Outbreaks of classical swine fever have occurred in Germany. (2) In view of the trade in live pigs and certain pig products, those outbreaks are liable to endanger the herds of other Members States. (3) Commission Decision 2006/254/EC of 28 March 2006 concerning certain interim protection measures relating to Classical Swine Fever in Germany (2) was therefore adopted in order to reinforce the measures taken by Germany pursuant to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (3). (4) The animal health conditions and the certification requirements for trade in live pigs are laid down in Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (4). (5) The animal health conditions and certification requirements for trade in porcine semen are laid down in Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (5). (6) The animal health conditions and certification requirements for trade in porcine ova and embryos are laid down in Commission Decision 95/483/EC of 9 November 1995 determining the specimen certificate for intra-Community trade in ova and embryos of swine (6). (7) Commission Decision 2002/106/EC of 1 February 2002 approving a Diagnostic Manual establishing diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever (7) provides for risk adapted surveillance protocols. (8) Based on the information provided by Germany it is appropriate to maintain protective measures relating to classical swine fever in Germany for a period sufficient to complete the necessary investigations. (9) It is also necessary to extent the measures so as to minimise contacts to and between pig holdings in certain parts of Germany and to require a regional limitation of certain services related to pigs so as to prevent spread of disease. (10) Decision 2006/254/EC should be repealed. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Germany shall ensure that no pigs are dispatched from its territory to other Member States and to third countries. 2. By derogation from paragraph 1, Germany may authorise the direct transport of slaughter pigs to a slaughterhouse outside Germany for immediate slaughter, provided that the pigs have been resident for at least 60 days, or since birth if less than 60 days of age, on a single holding which (a) is situated outside the areas listed in Annex I, and (b) has not received live pigs during the 60-day period immediately prior to the date of dispatch of the pigs, (c) on which the examinations in accordance with Chapter IV (D) (3) of Decision 2002/106/EC have been completed with negative results. 3. The competent veterinary authority of Germany shall ensure that the notification of the dispatch of pigs to other Member States is communicated to the central and local veterinary authorities of the Member State of destination and any Member State of transit at least three days before the date of dispatch. Article 2 1. Without prejudice to the measures provided for in Directive 2001/89/EC, and in particular Articles 9, 10 and 11 thereof, Germany shall ensure that (a) no pigs are transported from and to holdings situated within the areas listed in Annex I; (b) transport of pigs for slaughter coming from holdings situated outside the area listed in Annex I to slaughterhouses located within those areas and transit of pigs through those areas is only allowed: (i) via major roads or railways; and (ii) in accordance with the detailed instructions provided for by the competent authority to prevent the pigs in question coming into direct or indirect contact with other pigs during transport. 2. By way of derogation from paragraph 1(a) and not earlier than 10 days after coming into force of this Decision the competent authority may authorise the transport of pigs from a holding situated within the areas listed in Annex I: (a) directly to a slaughterhouse situated within those areas; or (b) in exceptional cases, to designated slaughterhouses in Germany located outside those areas, for immediate slaughter, provided the pigs are dispatched from a holding on which the examinations in accordance with Chapter IV (D) (3) of Decision 2002/106/EC have been completed with negative results. Article 3 Germany shall ensure that no consignments of the following commodities are dispatched to other Member States and to third countries: (a) porcine semen, unless the semen originates from boars kept at a collection centre referred to in Article 3(a) of Directive 90/429/EEC and situated outside the areas listed in Annex I; (b) ova and embryos of swine, unless the ova and embryos originate from swine kept at a holding situated outside the areas listed in Annex I. Article 4 Germany shall ensure that the health certificate provided for in: (a) Directive 64/432/EEC accompanying pigs dispatched from Germany must be completed by the following: Animals in accordance with Commission Decision 2006/274/EC of 6 April 2006 concerning certain protection measures relating to classical swine fever in Germany. (b) Directive 90/429/EEC accompanying semen from boars dispatched from Germany must be completed by the following: Semen in accordance with Commission Decision 2006/274/EC of 6 April 2006 concerning certain protection measures relating to classical swine fever in Germany. (c) Decision 95/483/EC accompanying ova and embryos of swine dispatched from Germany must be completed by the following: Ova/Embryos (delete as appropriate) in accordance with Commission Decision 2006/274/EC of 6 April 2006 concerning certain protection measures relating to classical swine fever in Germany. Article 5 Germany shall ensure that: 1. within the areas listed in Annex I risk based zones are defined by the competent authorities and that at least the services provided by persons in direct contact to pigs or requiring entering the housing areas for pigs and the use of vehicles for transport of feed, manure or dead animals to and from pig holdings situated in the areas listed in Annexe I are limited to those compartments and are not shared with other parts of the Community, unless after thorough cleansing and disinfection of the vehicles, equipment and any other fomite and a minimum absence of any contact to pigs or pig holdings of at least 3 days; 2. in the areas listed in Annex I surveillance measures are carried out in accordance with the principles set up in Annex II; 3. preventive disease control measures are applied as necessary, in accordance with Article 4 (3) (a) of Council Directive 2001/89/EC; 4. an appropriate information campaign is addressed to pig farmers. Article 6 1. Member States shall not send pigs to slaughterhouses in the areas listed in Annex I. 2. Member States shall ensure that: (a) vehicles which have been used for the transport of pigs in Germany or have entered a holding where pigs are kept in Germany are cleaned and disinfected twice after each operation; and suspended from transport of pigs for not less than 3 days; (b) the transporters furnish proof to the competent authority of such disinfection. Article 7 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 8 This Decision shall apply until 15 May 2006. Article 9 Decision 2006/254/EC is repealed. Article 10 This Decision is addressed to the Member States. Done at Brussels, 6 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 91, 29.3.2006, p. 61. (3) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (4) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 1/2005 (OJ L 3, 5.1.2005, p. 1). (5) OJ L 224, 18.8.1990, p. 62. Directive as last amended by Council Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (6) OJ L 275, 18.11.1995, p. 30. (7) OJ L 39, 9.2.2002, p. 71. ANNEX I Areas in Germany referred to in Articles 1, 2, 3, 5 and 6: The whole of the territory of North Rhine-Westfalia. ANNEX II In accordance with Article 5(2), Germany shall ensure that in the areas listed in Annex I the following surveillance measures are implemented: (a) any case of a contagious disease in pig holdings for which a treatment with antibiotic or other antibacterial drugs is indicated, shall be reported to the competent veterinary authorities without delay and before treatment is commenced, (b) in the pig holdings referred to in (a), the clinical examinations and sampling procedures laid down in Chapter IV (A) of the Annex to Commission Decision 2002/106/EC are carried out by a veterinarian without delay.